Title: From George Washington to John Moody, 4 March 1799
From: Washington, George
To: Moody, John



Sir,
Mount Vernon March 4th 1799

I have received your letter of the 23d Ulto enclosing one addressed to the Secretary of War, which has been forwarded to that officer according to your desire.
The usual course of applications for Military appointments is to the Secretary of War, who lays the same before the President of the United States, and your application, through that channel, will undoubtedly meet the attention which it may merit. I am Sir, Your most Obedt sevt

G. W——n

